PRESIDING JUSTICE McCULLOUGH, specially concurring: I agree with the majority in affirming the trial court. I do not, however, believe it is necessary to address the judicial-notice question. Judicial-notice problems deal with proper evidence being submitted. The rules of evidence strictly apply at the adjudicatory stage but not at the dispositional hearing. We should be wary of putting any semblance of a straightjacket on the trial court in dispositional matters. The protections afforded the respondent mother by the Juvenile Court Act (Ill. Rev. Stat. 1985, ch. 37, par. 705—1) at the dispositional hearing were available, appropriate, and sufficient. Section 705—1 of the Juvenile Court Act provides: “All evidence helpful in determining these questions, including oral and written reports, may be admitted and may be relied upon to the extent of its probative value, even though not competent for the purposes of the adjudicatory hearing. ***” (Ill. Rev. Stat. 1985, ch. 37, par. 705—1.) Section 705—1(2) provides in part: “Before making an order of disposition the court shall advise the State’s Attorney, the parents, guardian, custodian or responsible relative or their counsel of the factual contents and the conclusions of the reports prepared for the use of the court and considered by it, and afford fair opportunity, if requested, to controvert them.” That section goes further to indicate that those documents that contain such reports need not be submitted to inspection and that the sources of confidential information need not be disclosed except to the attorneys for the parties. Section 705—1(4) also provides that upon motion, the court may adjourn the hearing for a reasonable period to receive reports or other evidence. No request was made by the mother for a continuance to review the record referred to by the court. Even the right to cross-examine is not absolute at the dispositional stage. The Juvenile Court Act provides “fair opportunity, if requested, to controvert.” (Ill. Rev. Stat. 1983, ch. 38, par. 705—1(2).) In In re Cruz (1979), 76 Ill. App. 3d 565, 395 N.E.2d 388, the minor’s attorney was not present to controvert statements made by a psychiatrist in a judge’s interview at the dispositional stage. The appellate court stated: “[SJince respondent’s attorney did not request an opportunity to controvert them, we believe the respondent’s contention on appeal has been waived.” 76 Ill. App. 3d 565, 570-71, 395 N.E.2d 388, 392. The court, on August 6, 1985, indicated to counsel and everyone concerned that he might consider the evidence presented in a prior matrimonial case at a dispositional hearing held September 17, 1985. During this interim of more than 40 days, no formal or informal request was made to review the record in the matrimonial case. Nor, in fact, does it appear the respondent mother reviewed the records. As the majority points out, she tacitly admitted moving several times in one year, an additional reason for eliminating the judicial-notice issue. I do not mean to indicate that the court can or should rely on outside sources of information. It is apparent, however, that the court advised counsel and the mother of the information that he might take into consideration at the dispositional hearing. The parties did nothing to look at the records with which the court was concerned. They were given the opportunity as provided for in the Juvenile Court Act and did not take advantage of it. As stated in Cruz, she cannot complain now.